
	

113 S667 IS: Fire-Damaged Home Rebuilding Act of 2013
U.S. Senate
2013-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 667
		IN THE SENATE OF THE UNITED STATES
		
			April 8, 2013
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the National Flood Insurance Act
		  of 1968 to allow the rebuilding, without elevation, of certain structures that
		  are located in areas having special flood hazards and are substantially damaged
		  by fire, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fire-Damaged Home Rebuilding Act of
			 2013.
		2.Requirements for
			 State and local land use controlsSection 1315(a) of the National Flood
			 Insurance Act of 1968 (42 U.S.C. 4022(a)) is amended by adding at the end the
			 following:
			
				(3)Allowable local
				variances for certain residential structures
					(A)DefinitionsIn
				this paragraph—
						(i)the term
				covered area means an area having special flood hazards
				that—
							(I)is or will be protected by a levee
				system—
								(aa)that meets or will meet the requirements
				established under section 65.10 of title 44, Code of Federal Regulations, or
				any successor thereto; and
								(bb)with respect to which adequate progress
				toward the repair, replacement, or construction of the levee system has been
				made, provided that such progress is acceptable to the Administrator;
				and
								(II)absent the protection provided by the levee
				system, is subject to significant base flood elevations of not less than a
				reasonable height, as determined by the Administrator;
							(ii)the term
				eligible structure means a residential structure that—
							(I)is located in a covered area; and
							(II)is substantially damaged by a fire or other
				disaster, not including a flood; and
							(iii)the term
				substantially damaged, with respect to a structure, means a
				structure that incurs substantial damage, as that term is defined in section
				59.1 of title 44, Code of Federal Regulations, or any successor thereto.
						(B)Authorization
				for variancesNotwithstanding
				any other provision of this title, the adequate land use and control measures
				required to be adopted in an area (or subdivision thereof) pursuant to
				paragraph (1) may permit an appropriate State or local authority to grant a
				variance described in subparagraph (C).
					(C)Requirements
				for variancesA variance
				described in this subparagraph is a variance from compliance with the adequate
				land use and control measures required to be adopted in an area (or subdivision
				thereof) pursuant to paragraph (1) that allows for the repair and restoration
				of an eligible structure to its predamaged condition without elevation of the
				structure, after an appropriate State or local authority determines
				that—
						(i)the repaired and
				restored structure will be located on the same site as the structure was
				located before being substantially damaged by a fire or other disaster, not
				including a flood;
						(ii)the footprint of
				the repaired and restored structure will not exceed the footprint of the
				original structure;
						(iii)the number of
				floors of the repaired and restored structure will not exceed the number of
				floors of the original structure;
						(iv)the elevation of
				the repaired and restored structure will be consistent with existing
				construction in the neighborhood;
						(v)no claims payments have been made under
				flood insurance coverage under this title for damages to or loss of the
				structure;
						(vi)the owner of the
				structure has owned the structure continually from before the time of the
				damage described in clause (i); and
						(vii)the repair and
				restoration of the structure is for the purpose of occupancy by the owner of
				the structure.
						(D)Maximum number
				of variancesDuring any calendar year, an appropriate State or
				local authority may not grant more than 10 variances in accordance with this
				paragraph for an area (or subdivision thereof).
					(E)ProhibitionThe Administrator may not—
						(i)find that land use and control measures are
				inadequate or inconsistent with the comprehensive criteria for land management
				and use under section 1361 because the land use and control measures permit the
				granting of a variance in accordance with this paragraph; or
						(ii)suspend an area (or subdivision thereof)
				from participation in the national flood insurance program or place an area (or
				subdivision thereof) on probation under the national flood insurance program
				because the area has adopted land use and control measures that permit the
				granting of a variance in accordance with this
				paragraph.
						.
		3.Premium
			 ratesSection 1308 of the
			 National Flood Insurance Act of 1968 (42 U.S.C. 4015) is amended by adding at
			 the end the following:
			
				(j)Prohibition on
				lowering premium rate for structures rebuilt pursuant to certain
				variancesNotwithstanding any other provision of this title,
				after the repair and restoration of a residential structure pursuant to a
				variance granted in accordance with section 1315(a)(3), the chargeable premium
				rate for the structure may not be lower than the rate that otherwise would
				apply to the structure if the structure had not been substantially damaged by a
				fire or other disaster, not including a flood, and repaired and restored
				pursuant to the
				variance.
				.
		
